Exhibit 99.1 Contact: Larry Hueth, President and Chief Executive Officer Regina Wood, EVP and Chief Financial Officer First Northwest Bancorp 360-457-0461 FIRST NORTHWEST BANCORP REPORTS RESULTS OF OPERATIONS FOR THE THIRD FISCAL QUARTER OF 2015 PORT ANGELES, WA (May 4, 2015) - First Northwest Bancorp (NASDAQ - FNWB) (“Company”), the holding company for First Federal Savings and Loan Association of Port Angeles (“Bank”), announced its operating results for the third quarter ended March31, 2015. On January 29, 2015, the Company completed its stock offering in connection with the Bank's conversion from the mutual to stock form of organization. Accordingly, the results prior to that time relate solely to the operations of the Bank. In connection with the conversion, and as contemplated by our Plan of Conversion, the Bank established and funded the First Federal Community Foundation ("Foundation") contributing $400,000 in cash and $9.3 million in stock for a total pre-tax contribution of $9.7 million. As a result of this contribution, the Company reported a net loss of $7.6 million, or $(0.58) per share, for the quarter ended March31, 2015, and a net loss of $5.8 million, or $(0.45) per share, for the nine months ended March31, 2015. The contribution to the Foundation, on a net tax basis of $8.3 million, contributed $(0.64) to the net loss per share for the quarter and nine months ended March31, 2015. Net income, excluding the net of tax $8.3 million contribution expense associated with the donation to the Foundation, for the quarter ended March31, 2015, was $731,000, a 59.3% increase over the same period last year of $459,000, and for the nine months ended March31, 2015, was $2.5 million, a 23.3% increase over net income of $2.0 million for the same period last year. The reconciliation of net income eliminating the non-recurring charitable contribution associated with our conversion and stock offering, which the Company believes facilitates an assessment of its banking operations and peer comparability, is included at the end of this release. Commenting on the quarter, Larry Hueth, President and Chief Executive Officer of the Company, said, “We are pleased to report our first quarterly results as a public company. We are delighted with the success of our oversubscribed stock offering which raised $121.7 million of gross proceeds from our depositors. I am also pleased we had the opportunity to create the Foundation. We are pleased with the improvement in earnings, before the contribution to the Foundation, for the quarter and nine months ended March 31, 2015, as compared to the comparable periods in the prior year. With the completion of the offering, management will focus on maintaining exemplary customer service, growing our portfolio of loans, improving asset and credit quality, and investing in our future, consistent with our business plan, while seeking to improve our net interest margin and return on equity." Balance Sheet Review During the quarter ended March31, 2015, total assets increased $12.6 million, or 1.4%, from $924.2 million at December31, 2014, and for the nine months then ended increased $141.5 million, or 17.8%, from $795.3 million at June30, 2014, to $936.8 million at March31, 2015. During the quarter ended March31, 2015, investment securities increased $111.4 million, or 46.0%, and during the nine months increased $121.3 million, or 52.2%, to $353.5 million at March31, 2015. Interest-bearing deposits in banks decreased $95.9 million, or 75.3%, during the quarter from $127.4 million at December31, 2014, and increased $26.8 million, or 566.4%, from $4.7 million at June30, 2014 to $31.5 million at March31, 2015. The increase in investment securities and decrease in interest bearing deposits during the quarter were primarily the result of the closing of our initial stock offering, resulting in net proceeds of approximately $117.6 million, which were initially deployed into investment securities and interest bearing deposits in banks. Net loans, excluding loans held for sale, remained virtually unchanged, decreasing $358,000 during the quarter from $493.5 million at December31, 2014, or 0.1%, and decreased $3.0 million, or 0.6%, from $496.2 million at June30, 2014, to $493.2 million at March31, 2015. Loans receivable consisted of the following at the dates indicated: March 31, 2015 December 31, 2014 June 30, 2014 (In thousands) Real Estate: One to four family $ $ $ Multi-family Commercial real estate Construction and land Total real estate loans Consumer: Home equity Other consumer Total consumer loans Commercial business loans Total loans Less: Net deferred loan fees Premium on purchased loans, net ) ) ) Loans held for sale — Allowance for loan losses Total loans receivable, net $ $ $ During the nine months ended March31, 2015, the Company originated $72.8 million of loans, of which $54.6 million, or 75.0%, were originated in the North Olympic Peninsula, $16.0 million, or 22.0%, in the Puget Sound region of Washington, and $2.2 million, or 3.0%, in other areas in Washington. In addition to loans originated during the nine months 2 ended March31, 2015, the Company purchased a $10.2 million and $15.4 million pool of one- to four-family residential loans located in the Puget Sound region of Washington. During the three and nine months ended March31, 2015, the securities portfolio increased $111.4 million and $121.3 million, respectively, to $353.5 million at March31, 2015. Mortgage-backed securities represented the largest portion of the investment portfolio and were $229.3 million at March31, 2015, an increase during the quarter then ended of $74.0 million, or 47.7%, from $155.3 million at December31, 2014, and an increase during the nine months then ended of $60.6 million, or 35.9%, from $168.7 million at June30, 2014. Other investment securities, including municipal bonds, were $124.2 million at March31, 2015, an increase of $37.4 million, or 43.0%, from $86.9 million at December31, 2014, and during the nine months then ended increased $60.7 million, or 95.6%, from $63.5 million at June30, 2014. During the quarter ended March31, 2015, total liabilities decreased $96.0 million, or 11.4%, from $841.1 million at December31, 2014, and during the nine months then ended, increased $30.8 million, or 4.3%, from $714.3 million at June30, 2014 to $745.1 million at March31, 2015. The increase during the nine months ended March31, 2015 was primarily the result of deposit account balances increasing $44.3 million, or 7.4%, to $644.7 million at March31, 2015, from $600.4 million at June30, 2014. Customer deposits increased at December31, 2014 due to subscription funds received in connection with our stock offering, and then decreased the following quarter ended March31, 2015 upon completion of the stock offering. Transaction and savings account deposits decreased $103.3 million during the quarter ended March31, 2015 from $601.5 million at December31, 2014, and during the nine months then ended increased $31.5 million, or 6.7%, from $466.7 million at June30, 2014 to $498.2 million at March31, 2015. During the quarter, certificates of deposit increased $7.1 million, or 5.1%, from $139.4 million at December31, 2014, and during the nine months then ended increased $12.8 million, or 9.6%, from $133.7 million at June30, 2014, to $146.5 million at March31, 2015. Increases in deposits were primarily the result of targeted promotional efforts on money market and certificates of deposit in new and existing market areas. Borrowings, consisting primarily of long term advances from the Federal Home Loan Bank, remained the same compared to the prior quarter and decreased $15.1 million, or 14.4%, from $105.1 million at June30, 2014 to $90.0 million at March31, 2015, as Federal Home Loan Bank cash management advances were repaid. Total equity increased $108.6 million, or 130.9%, during the quarter ended March31, 2015 from $83.0 million at December31, 2014 and total equity increased $110.7 million, or 136.6%, during the nine months then ended from $81.0 million at June30, 2014 to $191.6 million at March31, 2015. The increase during the quarter and nine months ended was the result of an increase to capital from the stock offering of $126.9 million, partially offset by the net loss in each period and $11.0 million used to purchase shares of the Company's common stock in the open market to fund the ESOP established by the Company in connection with the conversion. 3 Capital Ratios and Credit Quality As of March31, 2015, the Bank exceeded all regulatory capital requirements with Tier 1 Leverage-Based Capital, Tier 1 Risk-Based Capital, Common Equity Tier 1 Risk-Based Capital, and Total Risk-Based Capital ratios of 14.03%, 22.90%, 22.90%, and 24.15%, respectively. Tier 1 Leverage-Based Capital, Tier 1 Risk-Based Capital, and Total Risk-Based Capital ratios were 9.98%, 18.77%, and 20.03%, respectively, at December31, 2014 and 9.92%, 18.32%, and 19.58%, respectively, at June30, 2014. During the quarter ended March31, 2015, nonperforming loans increased $363,000, or 8.8%, to $4.5 million at March31, 2015 from $4.1 million at December31, 2014, however decreased $1.5 million, or 25.0%, during the nine months then ended from $6.0 million at June30, 2014. During the quarter, nonperforming commercial real estate loans and construction and land loans decreased $19,000 and $7,000, respectively, while one- to four-family, commercial business, home equity, and consumer loans increased $154,000, $181,000, $26,000, $28,000, respectively. During the nine months ended March31, 2015, nonperforming commercial real estate loans decreased $1.7 million, and nonperforming home equity loans decreased $118,000, partially offset by increases of $181,000 in commercial business loans, $104,000 in construction and land loans, and $58,000 in consumer loans. Nonperforming loans to total loans increased slightly during the quarter from 0.8% at December31, 2014 and decreased from 1.2% at June30, 2014 to 0.9% at March31, 2015. During the quarter, real estate owned and repossessed assets decreased $191,000, or 9.4%, from $2.0 million at December31, 2014, and increased $1.0 million, or 126.5%, from $810,000 at June30, 2014, to $1.8 million at March31, 2015. The transfer of a $1.4 million nonperforming commercial real estate loan secured by a commercial real estate property located in Spokane Valley, Washington to real estate owned ("REO") during the nine months ended March31, 2015 was the reason for the decrease in nonperforming commercial real estate loans and the increase in REO at March 31, 2015. Classified loans decreased $914,000, or 8.4%, from $10.9 million at December31, 2014, and decreased $3.9 million, or 28.1%, from $13.9 million at June30, 2014 to $10.0 million at March31, 2015. Our allowance for loan losses was $7.4 million, $7.7 million, and $8.1 million, or 1.5%, 1.5% and 1.6% of total loans receivable, at March31, 2015, December31, 2014, and June30, 2014, respectively.The allowance for loan losses as a percentage of nonperforming loans increased 11.0%, from 185.6% at December31, 2014, and increased 22.1%, from 135.3% at June30, 2014 to 165.2% at March31, 2015. Operating Results Net interest income increased $147,000 to $5.7 million for the three months ended March31, 2015, from $5.6 million for the three months ended March31, 2014. Net interest income increased $763,000 to $16.9 million for the nine months ended March31, 2015, from $16.1 million for the nine months ended March31, 2014. Total interest income increased $137,000, or 2.0%, to $6.9 million for the three months ended March31, 2015 from $6.8 million for the three months ended March31, 2014 and increased $533,000, or 2.7%, to $20.2 million for the nine months ended March31, 2015 from $19.7 million for the 4 comparable period in 2014. The increase in interest income was primarily related to a $206,000, or 18.1%, and a $487,000, or 16.0%, increase in interest earned on investment and mortgage-backed securities for the three and nine month periods ended March31, 2015, respectively, compared to the comparable periods of the prior year. The proceeds received from our stock offering in January 2015 were invested in investment and mortgage-backed securities during the three months ended March 31, 2015, resulting in higher average outstanding balances. The increase in interest income during the quarter was partially offset by a $123,000, or 2.2%, decline in interest earned on loans during the quarter ended March31, 2015 compared to the same period the prior year. Total interest expense remained virtually unchanged at $1.2 million for the three months ended March31, 2015 and March31, 2014, and decreased $230,000, or 6.4%, to $3.4 million for the nine months ended March31, 2015, compared to $3.6 million for the nine months ended March31, 2014. Interest expense on deposits increased due to higher average deposit balances during the three and nine months ended March 31, 2015, compared to the same periods the prior year, offset by a decrease in interest expense on borrowings during the current periods compared to the same periods the prior year. Interest expense on borrowings decreased due to lower outstanding balances of, and a decline in the average rate paid on, borrowings during the current periods compared to the comparable prior year periods. The net interest margin decreased 42 basis point to 2.54% for the three months ended March31, 2015, from 2.96% for the same period in 2014. Net interest margin declined for the quarter compared to last year due primarily to cash received in connection with the stock offering that was initially invested at nominal interest rates and subsequently deployed into investment securities at lower average yields compared to the loan portfolio. Net interest margin decreased nine basis points to 2.77% for the nine months ended March31, 2015, from 2.86% for the same period in 2014, primarily due to a 26 basis point decline in average yield on the loan portfolio. There was no provision for loan losses during the three months ended March31, 2015, compared to provisions for loan losses of $367,000 for the three months ended March31, 2014. There was no provision for loan losses during the nine months ended March31, 2015, compared to $799,000 for the nine months ended March31, 2014. The decline in the provision for loan losses reflects improving asset quality as evidenced by the decline in classified loans. Noninterest income increased $133,000 from $1.2 million for the three months ended March31, 2014 to $1.3 million for the three months ended March31, 2015, primarily due to an increase in mortgage servicing fees, net of amortization, of $56,000 and an increase in other income items of $65,000. Noninterest income decreased $47,000 from $3.5 million for the nine months ended March31, 2014 to $3.4 million for the nine months ended March31, 2015. This decrease was due primarily to a decrease in loan and deposit service fees of $113,000 and the gain on sale of loans of $200,000, partially offset by increases to mortgage servicing fees, net of amortization, of $114,000 and other income of $81,000 during the nine months ended March31, 2015, compared to the same period in 2014. 5 Noninterest expense increased $9.9 million, or 170.6%, to $15.8 million for the three months ended March31, 2015, compared to $5.8 million for the same period in 2014. Noninterest expense increased $10.6 million, or 65.6%, to $26.7 million for the nine months ended March31, 2015, compared to $16.1 million for the nine months ended March31, 2014. The increase in noninterest expense was primarily the result of the establishment of the Foundation in connection with the conversion, which was funded by contributions of $400,000 in cash and $9.3 million in stock for a total contribution of $9.7 million. We have also experienced increases in compensation and benefits for the three and nine months ended March31, 2015, of $268,000 and $1.0 million, respectively, compared to the same periods in 2014, as additional staffing has been added in connection with our new branch in Kitsap County, and increased staffing in the credit administration, production and other support areas to manage our growth and improve approval times for loans. Compensation and benefits increases were also a result of certain market rate and merit increase adjustments for employees and management during the nine months ended March31, 2015, as well as additional expenses related to the ESOP during the third fiscal quarter compared to those same periods in 2014. Expenses related to real estate owned and repossessed assets declined $71,000 as the number of properties held by the bank continues to decline. About the Company On January29, 2015, First Northwest Bancorp became the holding company for First Federal Savings and Loan Association of Port Angeles in connection with the completion of the Bank’s conversion from the mutual to the stock form of organization and the Company’s related public stock offering. In the offering, the Company sold 12,167,000 shares of common stock at a price of $10 per share and received net offering proceeds of approximately $117.6 million. Following the offering and the contribution to the Foundation the Company has 13,100,360 shares of common stock outstanding. From the proceeds, the Company made a capital contribution of approximately $58.4 million to the Bank. The Company’s stock is traded on the NASDAQ under the ticker symbol “FNWB.” First Federal is a Washington-chartered, community-based savings bank primarily serving the North Olympic Peninsula (Clallam and Jefferson counties) region of Washington through nine full-service banking offices, eight of which are located within Clallam and Jefferson counties, Washington, and one that is located in Kitsap County. First Federal also has one loan production office located in Bellingham, Washington. Forward-Looking Statements: Certain matters discussed in this press release may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among other things, expectations of the business environment in which we operate, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding our mission and vision. These forward-looking statements are based upon current management expectations and may, therefore, involve risks and uncertainties. Our actual results, performance, or 6 achievements may differ materially from those suggested, expressed, or implied by forward-looking statements as a result of a wide variety or range of factors including, but not limited to: increased competitive pressures; changes in the interest rate environment; the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs that may be impacted by deterioration in the housing and commercial real estate markets and may lead to increased losses and nonperforming assets in our loan portfolio, and may result in our allowance for loan losses not being adequate to cover actual losses, and require us to materially increase our reserves; changes in general economic conditions and conditions within the securities markets; legislative and regulatory changes; results of examinations of us by the Federal Reserve Bank of San Francisco and our bank subsidiary by the Federal Deposit Insurance Corporation (“FDIC”), the Washington State Department of Financial Institutions, Division of Banks (“Washington DFI”) or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase our reserve for loan losses, write-down assets, change our regulatory capital position or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; and other factors described in the Company’s Registration Statement on Form S-1 (SEC Registration No. 33-185101) and Quarterly Report on Form 10-Q and other filings with the Securities and Exchange Commission-which are available on our website at www.ourfirstfed.com and on the SEC’s website at www.sec.gov. Any of the forward-looking statements that we make in this Press Release and in the other public statements we make may turn out to be wrong because of the inaccurate assumptions we might make, because of the factors illustrated above or because of other factors that we cannot foresee. Because of these and other uncertainties, our actual future results may be materially different from those expressed or implied in any forward-looking statements made by or on our behalf and the Company's operating and stock price performance may be negatively affected. Therefore, these factors should be considered in evaluating the forward-looking statements, and undue reliance should not be placed on such statements. We do not undertake and specifically disclaim any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. These risks could cause our actual results for fiscal 2015 and beyond to differ materially from those expressed in any forward-looking statements by, or on behalf of us, and could negatively affect the Company’s operations and stock price performance. 7 FIRST NORTHWEST BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Unaudited) ASSETS March 31, 2015 December 31, June 30, 2014 Cash and due from banks $ $ $ Interest-bearing deposits in banks Investment securities available for sale, at fair value Investment securities held to maturity, at amortized cost Loans held for sale — Loans receivable (net of allowance for loan losses of $7,424 and $8,072) Federal Home Loan Bank (FHLB) stock, at cost Accrued interest receivable Premises and equipment, net Mortgage servicing rights, net Bank-owned life insurance, net Real estate owned and repossessed assets Prepaid expenses and other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits $ $ $ Borrowings Deferred tax liability, net — Accrued interest payable Accrued expenses and other liabilities Advances from borrowers for taxes and insurance Total liabilities Stockholders' Equity Preferred stock, $0.01 par value, authorized 5,000,000 shares, no shares issued or outstanding — — — Common stock, $0.01 par value, authorized 75,000,000 shares; issued and outstanding 13,100,360 at March 31, 2015, and none at June 30, 2014 — — Additional paid-in capital — — Retained earnings Accumulated other comprehensive income, net of tax Unearned employee stock ownership plan (ESOP) shares ) — — Total stockholders' equity Total liabilities and stockholders' equity $ $ $ 8 FIRST NORTHWEST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF RESULTS OF OPERATIONS (Dollars in thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, INTEREST INCOME Interest and fees on loans receivable $ Interest on mortgage-backed and related securities Interest on investment securities Interest-bearing deposits and other 62 8 89 37 FHLB dividends 3 3 8 8 Total interest income INTEREST EXPENSE Deposits Borrowings Total interest expense Net interest income PROVISION FOR LOAN LOSSES — — Net interest income after provision for loan losses NONINTEREST INCOME Loan and deposit service fees Mortgage servicing fees, net of amortization 93 37 Net gain on sale of loans Net gain (loss) on sale of investment securities — 6 — ) Increase in cash surrender value of bank-owned life insurance 40 39 63 54 Other income 54 Total noninterest income NONINTEREST EXPENSE Compensation and benefits Real estate owned and repossessed assets expenses, net 97 35 Data processing Occupancy and equipment Supplies, postage, and telephone Regulatory assessments and state taxes 84 85 Advertising 99 Charitable contributions 43 Professional fees FDIC insurance premium Other Total noninterest expense INCOME BEFORE PROVISION (BENEFIT) FOR INCOME TAXES ) ) PROVISION (BENEFIT) FOR INCOME TAXES ) 92 ) NET (LOSS) INCOME $ ) $ $ ) $ Basic and diluted loss per share $ ) $ — $ ) $ — 9 As of or For the Quarter Ended (unaudited) March 31, December 31, September 30, Selected Financial Ratios and Other Data: Performance ratios: (1) Return on average assets )% 0.43 % 0.43 % Return on average equity ) Average interest rate spread Net interest margin (2) Efficiency ratio (3) Average interest-earning assets to average interest-bearing liabilities Asset quality ratios: Nonperforming assets to total assets at end of period (4) 0.7 % 0.7 % 0.8 % Nonperforming loans to total gross loans (5) Allowance for loan losses to nonperforming loans (5) Allowance for loan losses to gross loans receivable Net charge-offs to average outstanding loans Capital ratios: Equity to total assets at end of period 20.4 % 9.0 % 10.4 % Average equity to average assets Performance ratios are annualized, where appropriate. Net interest income divided by average interest-earning assets. Total noninterest expense, including the Company's contribution to the Foundation, as a percentage of net interest income and total other noninterest income. Nonperforming assets consists of nonperforming loans (which include nonaccruing loans and accruing loans more than 90 days past due), foreclosed real estate and repossessed assets. Nonperforming loans consists of nonaccruing loans and accruing loans more than 90 days past due. Non-GAAP Financial Measures In addition to results presented in accordance with generally accepted accounting principles in the United States of America (GAAP), this press release contains certain non-GAAP financial measures. The Company believes that certain non-GAAP financial measures provide investors with information useful in understanding the Company’s financial performance; however, readers of this document are urged to review these non-GAAP financial measures in conjunction with the GAAP results as reported. 10 The following table provides the reconciliation of net (loss) income (GAAP) to net (loss) income before expenses related to the estimated tax benefit of the charitable donation to the Foundation (non-GAAP), and basic loss per share (GAAP) to basic net income per share before expenses related to estimated tax benefit of the charitable donation to the Foundation (non-GAAP) for the periods presented: Three Months Ended Nine Months Ended March 31, March 31, (Dollars in thousands, except per share data)(Unaudited) Net (loss) income (GAAP) $ ) $ $ ) $ Adjustment: Foundation expense (1) — — Net income (non-GAAP) $ Basic (loss) income per share: Basic loss per share (GAAP) $ ) na $ ) na Basic income per share (non-GAAP) $ na $ na (1) Income tax effect of pro-forma operating earnings adjustments calculated based on a 34% federal income tax rate. na not applicable as no shares were issued during these periods 11
